     The Law Offices of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5

6                             IN THE UNITED STATES DISTRICT COURT

7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

8

9
                                                       Case Number: 19-CR-35 MCE
10   PEOPLE OF THE STATE OF CALIFORNIA
                                                       DEFENDANT HENRY BENSON’S
11                                                     WAIVER OF PERSONAL APPEARANCE
12   V.

13   HENRY BENSON
     ROSELLE CIPRIANO
14

15

16

17
            Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, defendant, HENRY
18
     BENSON, hereby waives the right to be present in person in open court upon the hearing of any
19
     motion or other proceeding in this case, including, but not limited to, when the case is set for
20
     trial, when a continuance is ordered, and when any other action is taken by the court before or
21

22
     after trial, except upon arraignment, plea, empanelment of jury and imposition of sentence.

23   Defendant hereby requests the Court to proceed during every absence of his which the Court

24   may permit pursuant to this waiver; agrees that his interests will be deemed represented at all

25   times by the presence of his attorney, the same as if the defendant were personally present; and


                                                      1
1    further agrees to be present in court ready for trial any day and hour the Court may fix in his

2    absence.

3           The defendant further acknowledges that he has been informed of his rights under Title
4    18 U.S.C. §§ 3161-3174 (The Speedy Trial Act) and authorizes his attorney to set times and
5    dates under that Act without his personal presence.
6

7    Dated: April 7, 2020
8                                                                /s/Henry Benson
                                                                   Henry Benson
9

10

11          I have consulted with my client and obtained his approval for this waiver. I agree and

12   consent to my client’s waiver of appearance.

13

14   Dated: April 7, 2020                                  /s/ Olaf W. Hedberg
                                                           Olaf W. Hedberg
15                                                         Attorney for Henry Benson
16

17

18          IT IS SO ORDERED.

19
     Dated: April 9, 2020
20

21

22

23

24

25


                                                      2
